Exhibit 10.3

AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT

THIS AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT, dated as of September 18, 2018,
is by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as ABL
Agent pursuant to the ABL Credit Agreement acting for and on behalf of the ABL
Credit Parties and GORDON BROTHERS FINANCE COMPANY, in its capacity as Term
Agent pursuant to the Term Loan Agreement acting for and on behalf of the Term
Credit Parties.

W I T N E S S E T H:

WHEREAS, ABL Agent and Term Agent have previously entered into the Intercreditor
Agreement, dated as of March 14, 2018 (as the same now exists and may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Intercreditor Agreement”), by and among ABL Agent and Term Agent, as
acknowledged by the Loan Parties; and

WHEREAS, the parties hereto wish to make certain amendments to the Intercreditor
Agreement, and by this Amendment the parties desire and intend to evidence such
amendments;

NOW THEREFORE, in consideration of the mutual benefits accruing to the parties
hereto and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto do hereby agree as follows:

1.    Definitions.

(a)    Additional Definition. The Intercreditor Agreement is hereby amended to
add the following definition: “Amendment No. 1” shall mean Amendment No. 1 to
Intercreditor Agreement, dated as of September 18, 2018, by and between ABL
Agent and Term Agent, as acknowledged by Loan Parties.

(b)    Amendment to Definitions.

(i)    The definition of “Maximum ABL Facility Amount” set forth in the
Intercreditor Agreement is hereby amended by deleting the reference to
“$236,250,000” contained in clause (i)(A) thereof and replacing it with
“$252,000,000”.

(ii)    The definition of “Maximum Term Loan Facility Amount” set forth in the
Intercreditor Agreement is hereby deleted in its entirety and replaced with the
following:

“ ‘Maximum Term Loan Facility Amount’ shall mean the sum of (a) principal amount
of $35,000,000 minus the amount of any principal repayment of the Term
Obligations made after the date of Amendment No. 1, plus (b) protective advances
which the Term Agent in its reasonable business judgment



--------------------------------------------------------------------------------

determines to be necessary or desirable to, directly or indirectly, protect or
preserve the value of the Term Priority Collateral, including for the payment of
insurance premiums and real estate taxes, up to an aggregate amount with respect
to all of the foregoing under this clause (b) not to exceed $2,500,000, plus
(c) any interest, fees, and expenses paid in kind and added to the principal
balance of the Term Loan.”

(c)    Interpretation. For purposes of this Amendment, unless otherwise defined
herein, all capitalized terms used herein shall have the meaning given to them
in the Intercreditor Agreement.

2.    Consent to Amendments. Term Agent hereby consents to ABL Agent and the
Loan Parties entering into Amendment No. 3 to Second Amended and Restated Credit
Agreement, dated as of the date hereof. ABL Agent hereby consents to Term Agent
and the Loan Parties entering into Amendment No. [1] to Term Loan Agreement,
dated as of the date hereof.

3.    Effect of this Amendment. Except as modified pursuant hereto, no other
changes, consents or modifications to the Intercreditor Agreement are intended
or implied, and in all other respects, the Intercreditor Agreement is hereby
specifically ratified, restated and confirmed by the parties hereto as of the
effective date hereof. To the extent of conflict between the terms of this
Amendment and the Intercreditor Agreement, the terms of this Amendment shall
control. The Intercreditor Agreement and this Amendment shall be read as one
agreement.

4.    Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the laws of the State of New York, without regard to any principles of conflicts
of laws or other rule of law that would result in the application of the law of
any jurisdiction other than the State of New York.

5.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

6.    Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties thereto. Delivery of an executed counterpart of this Amendment by
telefacsimile or other method of electronic transmission (including in pdf or
tif format) shall have the same force and effect as delivery of an original
executed counterpart of this Amendment.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to
Intercreditor Agreement to be duly executed as of the day and year first above
written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as the ABL Agent By:  

/s/ Danielle Baldinelli

  Name:  Danielle Baldinelli   Title:    Managing Director GORDON BROTHERS
FINANCE COMPANY, in its capacity as the Term Agent By:  

/s/ David Vega

  Name:  David Vega   Title:    Managing Director

 

[Signature Page to Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each of the undersigned hereby acknowledges and agrees to the terms and
provisions of the foregoing Amendment No. 1 to Intercreditor Agreement, and
confirms and restates the terms of the Acknowledgment to the Intercreditor
Agreement made by each of the undersigned.

 

STEIN MART, INC. By:  

/s/ Gregory W. Kleffner

Name:   Gregory W. Kleffner Title:   Chief Financial Officer STEIN MART BUYING
CORP. By:  

/s/ Gregory W. Kleffner

Name:   Gregory W. Kleffner Title:   Director GUARANTORS: STEIN MART HOLDING
CORP. By:  

/s/ Gregory W. Kleffner

Name:   Gregory W. Kleffner Title:   Director

 

[Signature Page to Amendment No. 1 to Intercreditor]